DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-5, 19-20, 24-26 are pending.  Applicant’s previous election of Group I, claims 1, 4-5, 19-20, 24-26 and the fire retardant coating species (Fig. 2, claims 1, 4-5, 19-20, 24-26) still applies.  There are currently no withdrawn claims.  
Response to Amendment
Applicant’s amendment of 09/26/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4-5, 19-20, 24-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites that the water resistant layer provides “a water-resistant seal around penetrating nails” which is not supported.  There is support for the layer sealing around penetrating nails and there is support for the layer being water resistant but there is no disclosure of the seal around the nail being “water resistant.”
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4-5, 19-20, 23-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a fire rating property without any recitation of methodology which makes it unclear how to measure this property (what temperature, does the panel need to be completely unchanged or only partially damaged by the fire, etc.). 
Claim 1 recites “elastomeric properties… such that it surrounds and provides a water-resistant seal around penetrating nails at the point of penetration during said installation” which is vague for several reasons.  
First, the property has indefinite testing methodology (i.e., there is no limitation on the temperature at which the property is measured, with temperature being relevant to the degree of elastomeric vs glass-like properties the coating provides, nor is there any limitation on the type, i.e., size, shape, or material, of the nail or the force and depth with which the nail is being driven into the board) such that it is unclear how a potential infringer can reproduce this test to determine if they are infringing on the scope of the claim.  
The “water resistant seal” aspect is also vague because it is unclear how to measure this property (i.e., how much water is able to penetrate through the seal while still being considered “water resistant,” what temperature, pressure, time etc. is used to evaluate the “water resistant” part of the seal limitation?).
	Second, it is unclear how to measure for “chip or tear” at the point of penetration (i.e., how are the chips/tears measured/observed, with the naked eye, from how far away, with a microscope, what size of particle qualifies as a chip, etc?).
	Third, it is unclear if “chip or tear” is also a result of the elastomeric properties (i.e., it is unclear if the “such that” phrase only applies to the “seals” aspect or if it also applies to the “chip or tear” aspect).
Claim 1 recites that the fire resistant layer is “independent” of the water resistant layer which is vague because it is unclear if this means that the fire resistant layer and the water resistant layer are made of different materials, if it means that they are applied in different steps, or if it means that they do not touch each other, etc..
Claim 26 recites “interference from construction site related dirt or debris” which is vague because it is unclear if “interference” means that the debris prevents fully curing or if it merely contaminates the layer before it is fully cured.  It is also unclear if the fully cured coating can be interfered with via non-construction related dirt and debris (i.e., is only “construction site related” dirt and debris prohibited from interfering?).  Also, what distinguishes between “construction site related” dirt and debris compared to normal ambient dust (i.e., must the layer be cured in a clean room?).
Claim 26 recites “construction site related” which is vague because it is unclear if this is limited to the “building wall/roof assembly” construction recited earlier, or if it is directed to general construction (if so, would this include the act of “constructing,” i.e., coating, the layers onto the OSB in a factory?)
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 5, 19-20, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al. (U.S. 2013/0078460) in view of Phillips et al. (U.S. 2004/0003570) in view of Khan et al. (U.S. 2006/0273290) in view of Takagi et al. (U.S. 5,026,761) in view of Lindquist et al. (U.S. 5,470,631) in view of Yamato et al. (JP 2003-293482, see machine translation).
Regarding claims 1, 5, 19-20, 26, Tasaka teaches a paint that may be applied to a surface of wood substrates (see abstract, [0038]) with a controlled thickness (i.e., non-random/consistent across the applied surface) of 1-200 microns (overlapping claims 19 and 20) via liquid application methods ([0232], as in claim 5) to produce a water resistant layer ([0360]).  The paint may be applied over a primer layer to improve adhesion ([0234]) and the overall laminate is disclosed as benefiting from flame retardant properties (i.e., the paint may be fire retardant) as would be obvious for a wood substrate ([0040]).  
Tasaka teaches that the composition may be applied as a paint and/or an adhesive with the composition functioning as a primer when applied as an adhesive (as opposed to as a paint) ([0080]) and with both the paint and adhesive versions of the coating being applied via spraying with a volatile solvent (and thus cured when the solvent is dried) and also being explicitly cured ([0232], [0236]), with such curing being “fully cured” as in claim 26 .  
Although spray coating is disclosed in Tasaka as claimed, this is an immaterial product by process limitation because the final coating is the same regardless of the manner in which it is applied.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
As explained above, Tasaka teaches that the coating may be a paint and Tasaka also explicitly teaches that a primer layer is optional (not required) ([0234]).  Tasaka does not explicitly multiple layers, but this is obvious via two alternatives.
For the first alternative, although Tasaka does not explicitly disclose that the paint may be applied in multiple layers, one of ordinary skill in the art would recognize as common knowledge that paint is routinely applied in multiple layers in order to improve coverage/build up thickness of the coating.  Additionally and alternatively to this common knowledge regarding paint, Phillips is also directed to paint applied to wood substrates (e.g., oriented strand board) and teaches that the paint may be applied in multiple layers and these layers may be applied (i.e., “integrated”) to the panel as claimed prior to the panel (as part of the overall module) being shipped to the home location and installed with the other modules to form a final house (e.g., to form a wall, [0049]) as part of the overall manufactured/modular home building process (see abstract, [0011], [0047], [0054]).  Applying the paint layers prior to shipping for eventual installation (e.g., on a building wall) meets the “integration” prior to installation limitation (with the paint being cured and dried prior to shipping).  As explained above, the panel is intended for (i.e., configured for) use in assembly/installation of a wall at a construction site of a modular home, as claimed.
Thus, it would have been obvious to have applied the paint of Tasaka in multiple layers onto the OSB panels in the modules of Phillips because Phillips teaches that multiple layers/coatings of paint were known in the art as a suitable way to finish OSB panels and also so that the panels can be used in the manufactured/modular home building process.  
Having applied the paint in multiple coatings, the first layer of the paint would function as the claimed fire resistant layer (not a primer, just a paint) and the second layer of paint would function as the claimed water resistant layer.  Each layer of paint is referred to as a distinct (independent) layer in modified Tasaka (see Phillips [0054] “multiple layers”).  As explained above, the paint composition may include flame retardants ([0213], [0064]) such that both the first and second layers of paint would be fire resistant (including to produce a 1-hour fire resistance as claimed, given appropriately selected testing methodology, there being no limitations in the claims regarding the fire resistance testing methodology).  
For the second alternative, Khan is also directed to coatings for wood (e.g., particle board) substrates and teaches that a primer for such substrate may be made fire retardant (see abstract, [0023]) to protect the substrate from heat and/or fire.  Thus, it would have been obvious to have used a fire retardant version of the primer already suggested by Tasaka, as taught by Khan, in order to increase the fire/heat resistance of the overall article.  This would result in a fire retardant primer first layer and a fire retardant paint second layer in modified Tasaka, with those two layers independently corresponding to the presently claimed fire resistant layer and the claimed water resistant layer.  As explained above, both the paint and primer layers in modified Tasaka may include flame retardants, such that both the first and second layers would be fire resistant (including to produce a 1-hour fire resistance as claimed, given appropriately selected testing methodology, there being no limitations in the claims regarding the fire resistance testing methodology).  
Although the Khan reference is cited as an alternative to the Phillips reference with respect to the use of a primer instead of applying multiple layers of paint, the teachings of both references may also be combined (i.e., a fire retardant primer may be used with multiple layers of fire retardant paint).  Likewise, the teachings of Phillips regarding applying the coatings to the OSB panels prior to shipping them for assembly/installation in the wall of a modular home is also obvious to use with the primer layer of Khan in modified Tasaka (i.e., it would also be obvious to apply the primer and paint to the OSB before shipping the panels for assembly/installation as part of the modular home building process).
The above multiple coatings (primer and/or multiple layers of paint) would be obvious to form while avoiding dust/dirt/debris because it is common knowledge that extraneous particulars are unwanted when applying primer and/or paint because they create defects in the coatings and/or prevent adhesion. This, it would have been obvious to have prevented “interference” from contaminates (including those from construction) during the coating/curing/drying processes discussed above, as in claim 26.  Furthermore, because claim 26 only prohibits “construction site related” dirt/debris interference, any dirt/debris in the production of the panels discussed above from Phillips (in preparation for later construction of a modular home) would not be “construction site related.”
The paint includes optional rubber (elastomer) ingredients ([0102], [0224]-[0227]) and will inherently surround and seal a nail that is driven into the panel with an appropriate force (e.g., with a force such that the nail does not penetrate all the way through the coating, there being no limitations in the claims regarding the amount of force).  The nail penetration will also inherently not chip or tear if the nail is selected and driven with appropriate force (there being no limitation in the claim regarding the type of nail or the force) and if the chips/tears are required to be of a very large size and/or are measured from far away (there being no limitation on how small a chip/tear needs to be to qualify for the claim limitation or how the chip/tear is observed).  Because the coating includes the above rubber/elastomer ingredients, this interaction between the nail and the coating is considered to occur (at least in part) due to the elastomeric properties of the coating.  The above sealing of the coating around a penetrating nail is inherently a “water resistant” seal in that sense that it resists water more than a nail penetrating through the panel without any coating at all.
Additionally and alternatively, Takagi is also directed to paint applied to building substrates (as in Tasaka) and teaches that such paint may have elastomeric properties to seal/cover any cracks which “may develop” in the substrate after the paint has been applied (col. 1, lines 1-15).  Takagi also discloses that sealing/covering of the coating is intended to be “water-proof” (col. 3, lines 55-65).  Thus, it would have been obvious to have made the paint of Tasaka have the elastomeric properties taught by Takagi so that the paint would be able to seal/cover cracks that occur in the substrate after the paint is applied, as taught by Takagi, in order to be waterproof.  Having such an elasticity, the paint would elastically deform around a nail that penetrates through the coating (instead of shattering like glass) and would therefore surround and seal the nail elastically, as claimed (e.g., with a force such that the nail does not penetrate all the way through the coating, there being no limitations in the claims regarding the amount of force).  The nail penetration will also inherently not chip or tear if the nail is selected and driven with appropriate force (there being no limitation in the claim regarding the type of nail or the force) and if the prohibited chips/tears are required to be of a very large size and/or are measured from far away (there being no limitation on how small a chip/tear needs to be to qualify for the claim limitation or how the chip/tear is observed).  
Modified Tasaka teaches all of the above subject matter including wood particle board as a substrate material and teaches OSB via Phillips (see above), but does not teach how the OSB is made.  However, Lindquist discloses that OSB was a known type of wood particle board (see abstract) as called for in modified Tasaka that is formed of multiple layers of wood (lignocellulosic) flakes that are bonded via heat and pressure (col. 4, line 55-col. 5, line 10) and provides improved ease of finishing (col. 4, lines 50-65) and therefore it would have been obvious to have used such OSB as the board in modified Tasaka because it would also benefit from the fire retardant properties of the coatings in modified Tasaka because it is made of wood, and also because Lindquist teaches that the OSB has improved ease of finishing.  The wood flakes in the OSB of modified Tasaka are inherently made up of wood fibers which are a type of wood strand, as claimed.
Modified Tasaka teaches all of the above subject matter.  Modified Tasaka does not explicitly state forming the flame retardant coating on both (i.e., first and second) sides of the wood substrate being protected (as in claim 1).  However, given that the wood substrate is vulnerable to fire/heat on all sides, it would have been obvious to have applied the flame retardant coating on all sides of the wood substrate in order to provide the disclosed flame retardant benefit to all sides of the wood substrate (including first and second sides).  
Likewise, (although the water resistant paint is not claimed on multiple sides), it would have been similarly obvious to have applied the paint to as many sides of the wood panel as are susceptible to the type of damage the paint protects against (e.g., water damage), such that it would have been obvious to have applied the paint to only one side of the wood panel (if only one side is going to be exposed to potential moisture) or to both sides of the wood panel (if both sides are going to be exposed to moisture).  In either case, the water resistant paint would be applied with the primer layer between the paint and the substrate, as claimed.
Additionally and alternatively, Yamato is also directed to fire retardant/protective coatings for wood substrates (see abstract) and teaches that such coatings may be applied to cover all exposed surfaces of the substrate to protect the substrate from all angles ([0025]-[0026]).  Thus, it would have been obvious to have applied the fire retardant coating(s) (i.e., multiple layers) of modified Tasaka to all exposed surfaces (including first and second surfaces covered by first and second coatings) of the wood substrate in order to protect the wood substrate from fire from all angles as taught by Yamato.  
The claims recite various aspects related to “installation of the panel” and “nail penetration,” which are intended use limitation that carry no patentable weight (even though they are taught by the prior art above) because the claims are directed to the panel itself (not any particular use of the panel).  The claims also recite various product by process limitations (e.g., “after curing and drying,” “spray coated,” “flow coated,” “fully cured…without interference from construction related dirt or debris”) that carry no patentable weight because they are merely product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Claim(s) 4, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al. (U.S. 2013/0078460) in view of Phillips et al. (U.S. 2004/0003570) in view of Khan et al. (U.S. 2006/0273290) in view of Takagi et al. (U.S. 5,026,761) in view of Lindquist et al. (U.S. 5,470,631) in view of Yamato et al. (JP 2003-293482, see machine translation) as applied to claim 1, and further in view of Barber et al. (U.S. 2010/0152352) in view of Taniguchi et al. (U.S. 2003/0114606) with evidence from the Magnesium oxide NPL document.
Regarding claims 4, 24, and 25, modified Tasaka teaches all of the above subject matter but does not disclose including magnesium oxide in the flame retardant primer composition.  However, Barber is also directed to flame retardant coatings for wood substrates (see abstract, [0025]) and teaches that magnesium oxide, as in claims 4, 24, and 25, provides beneficial drop spreading properties during a fire ([0060]).  Additionally, Taniguchi is also directed to flame retardant coatings for wood substrates (see abstract, [0134]) and confirms that silica/silicate fibers (i.e., fiberglass) and magnesium oxide (as in claims 4, 24, and 25) prevents dripping and also can provide an additional benefit of enhancing mechanical strength of the coating ([0091]).  Thus, it would have been obvious to have included magnesium oxide and glass fibers in the flame retardant primer and/or the paint of modified Tasaka in order to prevent the coating from dripping during a fire and thereby spreading the fire (as taught by Barber and Taniguchi) and additionally to provide the primer and/or paint coating with increased mechanical strength, i.e., improved durability (as taught by Taniguchi).  As evidenced by the NPL document, magnesium oxide is non-combustible as claimed (bottom of page 23).  Glass is also inherently non-combustible.  The combination of mechanically strengthening fiberglass and magnesium oxide in the coating as explained above would make the magnesium oxide in the coating “reinforced” by the fiberglass as claimed because the fiberglass would be reinforcing (mechanically strengthening) the whole coating (including the magnesium oxide).  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant makes substantially the same remarks related to the 112 rejection of the fire rating property and these remarks are still not persuasive.  Applicant also refers to a declaration but as explained in the previous office action, and the office action before that, there is no declaration on file.  See the examiner’s previous remarks (below in italics).
Applicant argues that the 112 rejection of the claimed fire rating properties is improper because “applicable codes” would be used.  This is not persuasive because a potential infringer would not be clear which codes are applicable.  Applicant refers to ASTM methodology but does not cite a specific ASTM methodology, nor is any ASTM methodology mentioned in the specification and therefore such a methodology could not be recited in the claims (without the specific methodology in the claims, the property is still vague).  Applicant’s remarks also use phrases like “similar to the one..” and “its full load…” which confirm the vague nature of the claimed property (because these statements are also vague).  Applicant refers to UL standards but again this is not in the specification or the claims, nor is it clear which specific UL standard is being mentioned.  Applicant also refers to a declaration but it is unclear what declaration is being cited and there does not appear to be any declaration included with Applicant’s remarks.
Applicant argues that the claim is directed to the structural panel and does not require installation.  This is noted and therefore the corresponding limitations related to installation of the panel and penetrating nails are interpreted as intended use (i.e., not given patentable weight as long as the panel is capable of being used in a building wall/roof assembly and capable of surrounding and sealing penetrating nails as claimed).  It is further noted that “used in a building wall/roof assembly” and “surrounding and sealing penetrating nails” limitations are very vague in terms of testing for these capabilities.
Applicant argues that “chip and tear” are well known terms but provides no evidence and it is maintained that these terms are vague.
Applicant argues that “independent” should be interpreted as not requiring or relying on each other which is lacking evidence and would still be vague even if there was evidence for such a definition (because what qualifies as one layer “requiring or relying” on another layer? Requiring each other for adhesion? For water resistance? For fire resistance? For aesthetic reasons?).
Applicant also appears to argue that a primer is not “independent” of the paint that is applied to it because a primer prevents absorption of the paint onto the substrate.  However, a primer is not used to prevent absorption but instead generally promotes adhesion and there is nothing in “independent” that indicates the two layers as claimed do not adhere to each other.
Applicant argues that interference “could mean” dirt or debris prevents fully curing or contaminating.  There is no evidence to support this and it is irrelevant what the term “could mean”-what matters is what the word actually means.  It is still maintained that it is unclear what qualifies as “interreference” (since any coating applied outside of a clean room will have some degree of contamination from airborne dust).  It is further maintained that it is unclear what sort of “dirt and debris” is “construction site related” as compared to regular, non-construction site related ambient dirt and debris.  
Applicant argues that “construction site” makes “construction” definite but it is still unclear what qualifies as “construction site” or “construction” and there is nothing in the claims to indicate that the construction would not include the construction of the panel itself and/or coating of the panel itself.
Applicant argues that the present invention is not a primer.  Applicant appears to have ignored the part of the rejection that renders the claims obvious without relying on a primer.  Even so it is maintained that the “independent” limitation does not preclude a primer.  Applicant argues that the fire-resistant layer does not improve adhesion which is not recited and is not supported in the disclosure.
Applicant refers to the “wet paint” rationale in the rejection but this rationale was not relied upon in the last office action, nor is it relied upon in this office action.  Applicant also appears to have ignored the portion of the rejection that explains that the art teaches applying the paint onto a panel in a factory, before shipping to a construction site.
Applicant then presents the same arguments that were previously presented and appears to ignored the counter-arguments that have been presented repeatedly in the past (See below).  
Applicant then repeats previous arguments which are not persuasive for the same reasons previously provided by the Examiner (below in italics).
Applicant argues that while the references disclose “water resistance” they do not address liquid water transmission rates or vapor permeability.  This is confusing because these additional aspects are not claimed nor do they appear to be factors that would make the use of a water resistant coating/paint on wood non-obvious.
Applicant argues that the references do not disclose “consistent thickness.”  However, “consistent thickness” as claimed simply means non-random thickness and is satisfied by the prior art teaching a controlled thickness of the coating.  Applicant appears to consider “consistent thickness” to require some additional level of uniformity (e.g., thickness consistency within 10%) but this is not claimed or disclosed in the present specification.  It is also possible that Applicant considers the range of Tasaka (e.g., between 2 and 200 microns) to be the range of thickness present in a single coating (e.g., that the coating has portions with a thickness of 2 microns and another portion with thickness of 200 microns).  However, the range taught by Tasaka is a range that a single thickness may be selected from (i.e., pick a thickness from between 2 and 200 microns and then provide the coating at that particular thickness).  Furthermore, without any quantitative limit on “consistent thickness” in the claims, even controlling the thickness to vary between 2 and 200 microns (arguendo, because such an interpretation of Tasaka would be unreasonable) would still be a consistent thickness in that the coating is more consistently thick compared to a coating that varies between, e.g., 1 and 1000 microns.  This is moot because Tasaka clearly teaches applying the coating to a single controlled thickness that is selected from between 2 and 200 microns (not a thickness that varies from 2 and 200 microns).  If Applicant is instead arguing that the materials used in Tasaka would result in a coating that varies by a 1/10 ratio, there is no evidence to support this assertion. 
Applicant argues that claim 23 is allowable but claim 23 is cancelled.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787